Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dean Small on 3/31/2021.

The application has been amended as follows: 
Claim 16 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter for the independent claims could not be found or was not suggested in the prior art.  Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. 
Regarding claims 1 and 11, the prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of wherein the first electrode is a ring electrode, and wherein the coupling component is a ring coupler 
Regarding claims 8 and 17, the prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of wherein the coupling component comprises a plurality of conductive branches extending from a center of the DBS lead, wherein each conductive branch of the plurality of conductive branches terminates in a corresponding one of a plurality of conductive plates, and wherein the plurality of conductive plates comprise a first conductive plate oriented generally parallel to the first segmented electrode and a second conductive plate oriented generally parallel to the second segmented electrode in combination with the other limitations of the claim.
Regarding claims 10 and 19, the prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of wherein the coupling component comprises a conductive base and a plurality of conductive branches extending from the conductive base, wherein each conductive branch of the plurality of conductive branches terminates in a conductive plate, and wherein the plurality of conductive plates comprise a first conductive plate oriented generally parallel to the first electrode and a second conductive plate oriented generally parallel to the second electrode in combination with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/REX R HOLMES/Primary Examiner, Art Unit 3792